Citation Nr: 1015077	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  06-11 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
degenerative disc disease of the lumbosacral spine, currently 
rated as 20 percent disabling.  

2.  Entitlement to an increased initial evaluation for 
esophagitis with gastroesophageal reflux disease, currently 
rated as 20 percent disabling.  

3.  Entitlement to an increased initial evaluation for right 
shoulder bursitis, currently rated as 20 percent disabling.  

4.  Entitlement to an initial compensable evaluation for 
residuals of a right ankle sprain.  

5.  Entitlement to an initial compensable evaluation for 
residuals of a right knee sprain.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to July 
2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision rendered by the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issues of entitlement to an initial rating in excess of 
20 percent for Barrett's esophagus with gastroesophageal 
reflux disease and entitlement to initial compensable 
evaluations for service-connected right ankle and knee 
disabilities are being remanded and are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The service-connected degenerative disc disease of the 
lumbosacral spine, even with consideration of the Veteran's 
complaints of pain, does not cause forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  While 
degenerative disc disease is demonstrated, incapacitating 
episodes evidenced by physician prescribed bed rest are not 
shown.  

2.  The service-connected degenerative disc disease of the 
lumbosacral spine results in compensably disabling neurologic 
disability resulting in pain and numbness to the right lower 
extremity.  

3.  Right shoulder bursitis results in arm motion limited to 
shoulder level, but does not result in motion limited to 
midway between the side and shoulder level.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for degenerative disc disease of the 
lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 ( 2003), 
Diagnostic Code 5237-5243 (2009).  

2.  The criteria for a separate initial 10 percent rating for 
a neurologic disability associated with degenerative disc 
disease of the lumbosacral spine have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.124a, 
Diagnostic Code 8520 (2009).

3.  The criteria for an initial disability rating in excess 
of 20 percent for right shoulder bursitis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (the Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

The Veteran was provided a VA notice letter in February 2004.  
In this letter, VA explained the criteria for service 
connection and informed the Veteran of his responsibility to 
identify relevant evidence and of the shared responsibility 
to obtain identified relevant evidence for inclusion into the 
Veteran's claims file.  The Veteran's claims for higher 
initial ratings arise out of a claim for service connection.  
The United States Court of Appeals for Veterans Claims 
(Court) observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a) (2002).  Compliance with the first Pelegrini 
II element requires notice of these five elements in initial 
ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 
(2006).  Prior to initial adjudication of the Veteran's 
claims, the February 2004 letter fully satisfied the duty to 
notify provisions regarding service connection claims.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  

The Veteran did not receive separate correspondence 
addressing the manner in which VA assigns disability ratings 
and effective dates.  The Board finds, however, that no 
prejudice has resulted.  The Veteran or his representative 
has not alleged any defective notice.  In addition, the 
specific rating criteria for the disabilities in question was 
provided in a February 2006 statement of the case.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008), (holding as to the 
notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that where 
a claim has been substantiated after the enactment of the 
VCAA, the Veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements").  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the claims file.  The Veteran provided relevant VA and 
private treatment records for the claimed disabilities, and 
those records have been obtained and associated with the 
claims file.  The Veteran has not referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2009).  The Veteran was 
provided VA examinations in October 2003 and March 2004.  

The reports of October 2003 and March 2004 VA examinations 
are associated with the record.  The examination reports 
referenced the Veteran's past medical history, recorded his 
current complaints, included appropriate physical examination 
findings, and contained diagnoses and opinions consistent 
with the remainder of the evidence of record.  The Board 
therefore concludes that the examinations are adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  38 C.F.R. § 4.2 (2009).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, supra.

III.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires a 
review of the Veteran's entire medical history regarding that 
disability.  38 C.F.R. §§ 4.1, 4.2 (2009).  When a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2009).  If there is a question as to which evaluation to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  

The Board notes that the Veteran is appealing the initial 
assignment of a disability rating, and as such, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.   

A.  Degenerative Disc Disease of the Lumbosacral Spine  

The Veteran's service treatment records show numerous 
incidents in which he was treated for low back problems.  For 
example, in 1993, a MRI examination revealed spondylosis and 
degenerative disc disease at L4-5.  An October 2000 private 
treatment record noted that he had a long history of back 
pain that intermittently had radiated into his right hip and 
leg.  Another record dated in October 2000 noted chronic 
lumbar radiculopathy that probably involved the nerve root.  

During a VA examination in October 2003, the Veteran 
continued to report intermittent pain and numbness in the 
right leg and low back pain.  On physical examination, he had 
"rather marked muscle spasms in the paraspinal at the lumbar 
level."  The pertinent diagnosis was degenerative disc 
disease, probably of L4-5, with mild loss of function due to 
pain and symptoms of radiculopathy.  

In his notice of disagreement, filed in September 2005, the 
Veteran reported that he took Celebrex daily and a muscle 
relaxer as needed for severe pain.  He also noted that he was 
unable to sit at his desk for long periods of time and had to 
take breaks during the day to keep pain to a minimum.  

A March 2008 VA clinic note indicated that the Veteran's 
radiating pain had worsened recently.  An examination 
revealed right lumbar radiculopathy, facet hypertrophy, and 
ligamentum flavum hypertrophy causing spinal stenosis.  

In April 2008, the Veteran underwent a lumbar laminectomy, 
after an MRI revealed a collapsed L4-5 interspace.  A 
treatment note in July 2008, however, included a statement 
that he continued to have pain requiring the use of 
analgesics and muscle relaxants and had numbness in the right 
foot.  

Finally, in a February 2009 statement, the Veteran reported 
that he continued to have low back pain and lower right side 
numbness.  

The Veteran's service-connected low back disability is rated 
as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5242.  The disability rating was effective as 
of the date of his claim in August 2003.  

The Board notes that at the time the Veteran filed his 
initial claim in August 2003, a different version of the 
Diagnostic Code for rating disabilities of the spine was in 
effect.  As such, the law requires that the Board assess the 
disability under both rating criteria to determine if one 
would result in a higher evaluation.  Dudnick v. Brown, 10 
Vet. App. 79, 80 (1997).  However, the revised regulations 
cannot be applied prior to their effective date, unless they 
specifically contain such a provision.  VAOPGCREC 3-2000 
(Apr. 10, 2000).  

Under former Diagnostic Code 5003, arthritis of the spine was 
rated on the basis of limitation of motion.  Moderate 
limitation of motion warranted a 20 percent rating, while 
severe limitation of motion warranted a 30 percent rating.   

The regulations regarding intervertebral disc syndrome 
(former Diagnostic Code 5293were revised effective September 
23, 2002.  Under the revised regulations, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
(the combined rating table) separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

The regulations regarding diseases of and injuries to the 
spine, to include intervertebral disc syndrome, were again 
revised effective September 26, 2003.  Under these 
regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  The new criteria apply 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 
(2004), unfavorable ankylosis of the entire spine warrants a 
100 percent evaluation.  With unfavorable ankylosis of the 
entire thoracolumbar spine, a 50 percent evaluation is 
warranted.  Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine, a 40 percent evaluation is warranted.  

When (1) forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; (2) 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or (3) with muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, a 20 percent evaluation is 
warranted.  

When (1) forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; (2) 
a combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; 
(3) with muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
(4) vertebral body fracture with loss of 50 percent or more 
of the height, a 10 percent evaluation is warranted.

The Board notes that the Veteran's low back disability, 
while shown to result in pain and neurologic symptomatology, 
is not shown to result in severe limitation of motion.  
Rather, the primary component of the disability is the pain 
and numbness.  Flexion of the lumbar spine, on examination 
in October 2003, was to 80 degrees, which is only 10 degrees 
from normal.  See 38 C.F.R. § 4.71a, Plate V (2009).  Hence, 
a higher rating is not warranted on the basis of limitation 
of motion.  In addition, while the Board does not doubt that 
the disability results in occasional incapacitating 
episodes, there is no objective evidence that such requires 
bed rest as prescribed by a physician.  Hence, a higher 
evaluation is not warranted on the basis of incapacitating 
episodes.  

Both the former rating criteria and the current rating 
criteria provide for the separate evaluation of any related 
neurologic conditions.  Hence, the Board will proceed to 
evaluate the disability under the revised rating criteria.  

Under the criteria effective today, VA continues to evaluate 
low back conditions on the basis of Incapacitating Episodes, 
which as noted are not shown here by the objective evidence, 
or under the General Rating Formula for Diseases and Injuries 
of the Spine.  Under that formula, in order to assign a 
disability rating in excess of 20 percent, there must be a 
disability comparable with favorable ankylosis of the entire 
spine, or forward flexion of the thoracolumbar spine to 30 
degrees or less.  Here, however, the Veteran's low back 
disability, while disabling, is not shown to result in 
forward flexion limited to 30 degrees or less or in 
ankylosis.  

Under either the former or current rating criteria, factors 
affecting functional impairment, such as pain on motion, 
weakened movement, excess fatigability, lost endurance, 
swelling, or incoordination, must also be considered, in 
evaluating a disability based on limitation of motion.  See 
38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this matter, while there was evidence of pain and 
lack of endurance, overall, even after considering these 
factors the Board finds that the disability does not nearly 
approximate a disability characterized by severe limitation 
of motion or unfavorable ankylosis of the entire 
thoracolumbar spine.  Finally, the Board has considered 
whether the Veteran, during the pendency of this appeal, has 
ever been entitled to "staged" ratings for his service-
connected low back disability.  See Fenderson, supra.  
However, as noted above, because the medical evidence of 
record does not approximate the criteria for a higher rating 
during any period on appeal, staged ratings are not 
appropriate.  

Under either the former or current rating criteria, VA is to 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

The Board finds that the low back disability does result in 
neurologic impairment.  This impairment is repeatedly 
referenced in the objective medical evidence as affecting 
the Veteran's right lower extremity.  The neurological 
impairment results in both pain and numbness.  

Disability of the sciatic nerve (or neuritis or neuralgia) is 
rated 10 percent when there is evidence of mild incomplete 
paralysis; 20 percent with moderate incomplete paralysis; 40 
percent for moderately severe incomplete paralysis; 60 
percent for severe incomplete paralysis with marked muscular 
atrophy; and 80 percent for complete paralysis when the foot 
dangles and drops, has no active movement possible of muscles 
below the knee, and with flexion of knee weakened or (very 
rarely) lost.  38 C.F.R. § 4.124, Diagnostic Code 8520 
(2009).  

Here, the Veteran's right lower extremity radiculopathy is 
manifested by moderate radicular pain and numbness.  It is 
not shown to result in motor dysfunction, atrophy, or foot 
drop.  Given these findings, the Board finds that a separate 
10 percent rating for a disability of the sciatic nerve is 
warranted.  The peripheral nerve disability does not nearly 
approximate a finding of moderate incomplete paralysis.  As 
such, while a separate 10 percent rating is warranted, a 
rating in excess of 10 percent is not warranted.  




B.  Right Shoulder Disability

The Veteran's service treatment records reveal that he was 
evaluated in January 2003 to rule out a possible rotator cuff 
tear in the right shoulder.  An MRI examination, however, 
revealed no tear, but did show moderate degenerative joint 
disease of the acromioclavicular joint as well as 
tendonopathy of the supraspinatus muscle.  Service records 
reflect that the Veteran is right hand dominant.  

In the rating decision on appeal, service connection for 
right shoulder bursitis was granted and an initial 20 percent 
rating assigned pursuant to 38 C.F.R. § 4.71, DCs 5299-5201.  
Hyphenated diagnostic codes are used when a rating under one 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  38 C.F.R. § 
4.27.  Here, the use of DCs 5299-5201 reflects that there is 
no diagnostic code specifically applicable to the Veteran's 
right shoulder disability, and that this disability is rated 
by analogy to limitation of motion of the arm.  See 38 C.F.R. 
§ 4.20 (allowing for rating of unlisted condition by analogy 
to closely related disease or injury).

Under DC 5201, limitation of the major arm motion at shoulder 
level warrants a 20 percent rating, while limitation midway 
between the side and shoulder level warrants a 30 percent 
rating.  Finally, where there is evidence of arm motion 
limited to 25 degrees from the side, a 40 percent rating is 
warranted.  

In evaluating limitation of shoulder motion, VA is required 
to consider the ranges of shoulder abduction and forward 
elevation (flexion).  Mariano v. Principi, 17 Vet. App. 305 
(2003).  The normal range of motion of the shoulder is 180 
degrees of forward flexion and 180 degrees of abduction, with 
90 degrees being shoulder level for each movement.  See 38 
C.F.R. § 4.71, Plate I.

The Veteran underwent a VA examination in March 2004.  
Therein, he reported residual pain on abduction of his right 
arm and on lifting objects.  A physical examination revealed 
a tender right biceps tendon.  He could perform 90 degrees 
posterior flexion, 90 degrees anterior flexion, 90 degrees 
internal rotation, 25 degrees external rotation, and 120 
degrees abduction.  The examiner noted that the right 
shoulder bursitis represented minimal to mild loss of 
function.  

There is no other objective evidence documenting the range of 
motion of the arm.  

Here, based on the objective evidence showing that arm motion 
is limited to shoulder flexion during posterior flexion, a 20 
percent evaluation is appropriate.  The evidence does not 
show, however, motion limited between the side and shoulder 
level or greater.  In addition, given that the bursitis 
resulted in only minimal to mild loss of function due to 
pain, the Board finds that even after consideration of the 
factors set forth in 38 C.F.R. §§ 4.40, 4.45, for the entire 
rating period on appeal, the disability does not nearly 
approximate the criteria for a higher evaluation.  

In making this determination, the Board has considered the 
Veteran's lay statements as found in his notice of 
disagreement and on his VA Form 9.  Those statements pertain 
to the level of shoulder pain the Veteran experiences and 
document his use of injections to control pain.  While the 
Board does not doubt that the condition results in pain, the 
Board has considered the effect of pain in its evaluation of 
the disability.  

Finally, the Board has considered whether other potentially 
applicable Diagnostic Codes would result in a higher rating.  
There is no evidence, however, that the right shoulder 
condition results in dislocation or malunion of the 
scalpulohumeral joint or in any ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200-5203.  Hence, a higher rating 
is not warranted under these Diagnostic Codes.  

The weight of the evidence is against a finding that the 
Veteran's right shoulder disability approximates the criteria 
for an increased schedular rating.  38 C.F.R. §§ 4.7, 4.21.  



E.  Extra-Schedular Consideration

Finally, the rating schedule represent as far as is 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  38 
C.F.R. § 3.321(a), (b) (2009).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

As noted above, the Veteran's low back and right shoulder 
disabilities result in significant impairment, but such 
impairment, as explained above, is contemplated by the 
pertinent rating criteria.  The rating criteria reasonably 
describe the disabilities. In addition, it is not shown that 
that the disabilities cause marked interference with 
employment, nor are the disabilities shown to result in 
hospitalizations.  Hence, referral for consideration of an 
extraschedular rating is, therefore, not warranted.

ORDER

An initial rating in excess of 20 percent for degenerative 
disc disease of the lumbosacral spine is denied.  

A separate 10 percent rating for neurological impairment, 
characterized by sciatica, as secondary to degenerative disc 
disease of the lumbosacral spine is granted, subject to the 
law and regulation governing the payment of monetary 
benefits.  

An initial rating in excess of 20 percent for right shoulder 
bursitis is denied.  


REMAND

When VA undertakes to provide an examination it must ensure 
that the examination is adequate for rating purposes.  Daves 
v. Nicholson, 21 Vet. App. 46 (2007); Cf. Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  Here, the Veteran's service 
treatment records show treatment for Barrett's esophagitis 
with gastroesophageal reflux disease.  The Veteran underwent 
a VA examination in October 2003, but the rating report 
contains only isolated references to the digestive system 
disability.  

Similarly, additional examination is warranted when there is 
an indication of worsening of the disability.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(2009).  Here, the VA examiner in October 2003 noted that the 
Veteran's Barrett's esophagus with gastroesophageal reflux 
disease was controlled by proton pump inhibitors.  In his 
notice of disagreement, however, the Veteran stated that he 
had symptoms of gastroesophageal reflux disease at least 
twice a month and took daily medication for the condition.  
He also stated that he had recently lost 30 pounds and was 
scheduled to undergo an esophagogastroduodenosopy in 
September 2004.  Additionally, on his VA Form 9, Substantive 
Appeal, he reported further worsening of the condition, 
describing constant acid reflux, frequent nausea, and 
occasional choking sensation with difficulty swallowing.  
Based on this symptomatology, of which the Veteran is 
competent to report, the Board finds that additional 
examination is required.  

With respect to the claims for compensable ratings for the 
right ankle and knee, the Board finds that the current 
examination findings are inadequate for rating purposes.  

The rating criteria for the ankle, under Diagnostic Code 5271 
provide ratings based on limitation of motion of the ankle.  
Normal range of motion of the ankle is 20 degrees 
dorsiflexion and 25 degrees plantar flexion.  See 38 C.F.R. § 
4.71a, Plate II.  Here, the March 2004 examination does not 
include any range of motion studies and includes only 
scattered references to the ankle disability.  

Similarly, the right knee disability is rated based on 
findings detailing recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Here, again, the March 2004 examination report 
contains only minimal findings with respect to the knee, and 
does not state whether the knee results in instability.  
Moreover, VA is required to consider whether other 
potentially applicable Diagnostic Codes would result in a 
higher compensable evaluation.  For example, there are 
potentially applicable Diagnostic Codes based on limitation 
of flexion or extension of the leg.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260, 5261.  Unfortunately, there are no 
range of motion studies of record.  

Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.

Accordingly, these matters are REMANDED for the following 
action:

1.  The AOJ should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his digestive system and right ankle and 
knee disabilities since August 2003.  

The AOJ should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran that have not been previously 
secured and associate them with the claims 
folder. 

2.  The Veteran should be afforded a VA 
gastrointestinal examination to assess the 
current status of his Barrett's 
esophagitis with gastroesophageal reflux 
disease disability.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
indicated tests and studies are to be 
performed.  The examiner should review the 
results of any testing prior to completion 
of the report.  

3.  The Veteran should be afforded a VA 
joints examination to assess the current 
status of his service-connected right 
ankle and knee disabilities.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All indicated tests and 
studies are to be performed.  The examiner 
should review the results of any testing 
prior to completion of the report.  

4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination(s) and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination(s) without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The RO must review the examination 
report(s) to ensure that it is in complete 
compliance with the directives of this 
Remand.  If any report is deficient, the 
RO must implement corrective procedures at 
once.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above the RO must readjudicate 
the Veteran's claim for entitlement to a 
rating in excess of 20 percent for 
Barrett's esophagitis with 
gastroesophageal reflux disease and claims 
for initial compensable ratings for 
service-connected right ankle and knee 
disabilities.  

If the either of the benefits sought on 
appeal remain denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


